Case 5:20-cr-01315 Document 132 Filed on 08/06/20 in TXSD Page 1 of 2

UNITED STATES OF AMERICA

Vv.

CHARLES PRESTON HANSFORD

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
LAREDO DIVISION

CRIMINAL NO. 5:20-CR-01315-02-S1

Ln Wh Lh Uf SP

NOTICE OF PLEA AGREEMENT
(8 USC 1324 — Count 1 — No Fast Track)

COMES NOW the United States of America, hereinafter referred to as "the Government,"

by and through its United States Attorney for the Southern District of Texas and the undersigned

Assistant United States Attorney, and would respectfully show the Court that the Government and

the Defendant have entered into the following plea agreement:

1. Defendant agrees to:

a.

b.

plead guilty to Count 1 the Superseding Indictment;

waive the right to appeal or “collaterally attack” the conviction and sentence
after the judgment of conviction has become final, pursuant to Title 28,
United States Code, Section 1291, Title 18, United States Code, Section
3742, and Title 28, United States Code, Section 2255, except that the
Defendant does not waive those rights with respect to claims of ineffective
assistance of counsel;

make a judicial confession to the crime charged and sign a stipulation of
factual statements all contained in a contemporaneously filed or previously
filed “Stipulation of Fact”.

2. The Government:

a.

will move to dismiss any remaining counts of the Superseding Indictment
at the time of sentencing;

if the Court determines that Defendant qualifies for an adjustment under
Section 3E1.1(a) of the United States Sentencing Guidelines, and the
offense level prior to operation of Section 3E1.1(a) is 16 or greater, will
move under Section 3E1.1(b) for an additional one-level reduction because
Defendant timely notified authorities of his or her intent to plead guilty,
thereby permitting the United States to avoid preparing for trial and
permitting the United States and the Court to allocate their resources more
efficiently;

will recommend that the Defendant receive an additional one-level
downward departure pursuant to U.S.S.G. § 5K3.1 for early disposition.
Case 5:20-cr-01315 Document 132 Filed on 08/06/20 in TXSD Page 2 of 2

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. If the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization.

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, whether written or oral, and cannot be modified other than in
writing and signed by all parties or on the record in Court. No other promises or inducements
have been or will be made to the Defendant in connection with this case, nor have any promises
or threats been made in connection with this plea.

ACKNOWLEDGMENTS:

I have read this agreement and carefully reviewed every part of it with my attorney. If I

have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

Date: Defendant:

 

Iam the Defendant's counsel. I have carefully reviewed every part of this agreement with
the Defendant. I certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English

language.

Date: Ninth 0 a

‘Counsel for Defense

For the United States of America:

RYAN K. PATRICK
United States Attorney

f/ iI

J Ay | (\ f , a

Mi Min.

Paul Harrison

Assistant United States Attorney

2
